Title: To Benjamin Franklin from John Adams, 2 February 1783
From: Adams, John
To: Franklin, Benjamin


Paris 2 Feb. 1783
Mr Adams having Something of Consequence to communicate to the American Ministers Plenipotentiary, for the Peace, requests the Honour of His Excellency Dr Franklin’s Attendance, with the other Ministers, at Mr Adams’s Lodgings, at Eleven O Clock Tomorrow Morning. The Points to be considered, are 1. Passports to be given to and received from the British Minister, for British and American Vessells, and 2d. Preparations for the Signature of the definitive Treaty. Both upon the Propositions of the British Minister Plenipotentiary.
Hotel du Roi. Feb. 2. 1783.
 
Addressed: A Son Excellence / Monsieur Franklin, / Ministre Plenipotentiaire / des Etats Unis de L’Amerique pour la Paix / en Son Hotel a Passy / Pres Paris
